UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 09-7964


LEAMON L. TATUM,

                Plaintiff - Appellant,

          v.

CORRECTIONAL MEDICAL SERVICES,

                Defendant - Appellee,

          and

WARDEN,

                Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:09-cv-00875-WDQ)


Submitted:   August 31, 2010             Decided:   September 13, 2010


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Leamon L. Tatum, Appellant Pro Se. Philip Melton Andrews, Ryan
Alexander Mitchell, KRAMON & GRAHAM, PA, Baltimore, Maryland,
for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Leamon   L.    Tatum      appeals    the   district     court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                             We

have     reviewed       the     record     and     find   no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.     Tatum v. Corr. Med. Services, No. 1:09-cv-00875-WDQ (D.

Md. Oct. 19, 2009).             We dispense with oral argument because the

facts    and    legal    contentions       are     adequately    presented    in    the

materials      before     the    court     and     argument    would   not   aid    the

decisional process.

                                                                             AFFIRMED




                                            3